          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION

UNITED STATES OF AMERICA

v.                                           Case No. 5:21-cr-03-TKW/MJF

DAVID ALLEN BAYLES,

     Defendant.
_________________________________________________________________

                    REPORT AND RECOMMENDATION
                     CONCERNING PLEA OF GUILTY

      The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed.

R. Crim. P., and has entered a plea of guilty to Count I of the Indictment. After

cautioning and examining the Defendant under oath concerning each of the subjects

mentioned in Rule 11, I determined that the guilty plea was knowing and voluntary,

and that the offense charged is supported by an independent basis in fact containing

each of the essential elements of such offense. I therefore recommend that the plea

of guilty be accepted and that the Defendant be adjudicated guilty and have sentence

imposed accordingly.

      At Pensacola, Florida, this 3rd day of May, 2021.

                                        /s/ Michael J. Frank
                                        Michael J. Frank
                                        United States Magistrate Judge




                                    Page 1 of 2
                   NOTICE TO THE PARTIES

Objections to these proposed findings and recommendations must
be filed within twenty-four (24) hours of the entry of this Report
and Recommendation. Any different deadline that may appear on
the electronic docket is for the court’s internal use only and does
not control. An objecting party must serve a copy of its objections
upon all other parties. A party who fails to object to the magistrate
judge’s findings or recommendations contained in a report and
recommendation waives the right to challenge on appeal the
district court’s order based on unobjected-to factual and legal
conclusions. See 11th Cir. Rule 3-1; 28 U.S.C. § 636.




                            Page 2 of 2
